Citation Nr: 1608757	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, secondary to herbicide or other chemical exposure. 

2. Entitlement to service connection for a heart disorder, secondary to herbicide or other chemical exposure.

3. Entitlement to service connection for fibromyalgia, secondary to herbicide  or other chemical exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified at a hearing before the Board in May 2015.  A copy of the hearing transcript has been included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was not exposed to Agent Orange during service. 

2. There is no relationship between the Veteran's currently-diagnosed disorders and any chemical weapons program established by North Korea while the Veteran served in Korea. 

3. The Veteran's borderline diabetes did not manifest in service, there were no continuous symptoms after service, and it did not manifest within the compensable period following service.  

4. A heart disorder, to include hypertension did not manifest in service, there were no continuous symptoms after service, and it did not manifest within the compensable period following service.  

5. The Veteran does not have a current diagnosis of fibromyalgia. 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes due to exposure to Agent Orange, or other chemical exposure, have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a heart condition due to exposure to Agent Orange, or other chemical exposure, have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for fibromyalgia due to exposure to Agent Orange, or other chemical exposure, have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In August 2012, the RO mailed the Veteran a preadjudicatory letter that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private and VA medical treatment evidence, and the Veteran's statements.  

Although no VA examinations have been afforded to the Veteran for these claims, the Board finds that a VA examination is not necessary to decide the claim because there is of record competent medical evidence to decide the issue. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's claim that he is diagnosed with fibromyalgia, as discussed in more detail below, is not demonstrated by the medical evidence and the Veteran did not provide any medical evidence when given the opportunity to do so following the May 2015 Board hearing.  The evidence before the Board thus does not trigger VA's duty to assist with regard to this claim.  Moreover, there is sufficient evidence before the Board to adjudicate the Veteran's claims of diabetes and a heart condition without VA examinations, including the Veteran's lay assertions, internet evidence, and service and post-service treatment records.  The Board's duty to assist has been satisfied in this regard. 

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Characterization of the Issues

In June 2012, the Veteran filed for service connection for diabetes, a heart condition, and fibromyalgia specifically based on exposure to Agent Orange while serving in Korea.  Subsequently, the Veteran claimed that his disorders may be due to the proliferation of a chemical weapons program in North Korea.  The Veteran has not claimed that his disorders were otherwise incurred in or related to service.  In the Veteran's January 2013 supporting statement to his Notice of Disagreement, the Veteran detailed the ways in which he could have come into contact with any herbicides or chemicals.  The Veteran also notes that his son was born shortly after his return from Korea and died at 27 from colon cancer.  

Additionally, the Veteran defined the issues on appeal in his testimony before the Board, with a representative, in May 2015.  The Veteran's representative continued to note that while the Veteran did not have service during the specified time for Agent Orange exposure, the Veteran and his sons had conducted research into the North Korean military chemical weapons program.  His argument was then supported by the Veteran's contention that there was no family history of his conditions, that the Veteran's son died of cancer at 27 years old, and that doctors were "always trying to check [his son's] T cells."  The Veteran's representative then specified "the reason I say that is if your son's death could have been caused by what you were exposed to in chemicals, then we've got a link."  In light of the contentions noted above, the Board has characterized the issues on appeal as listed on the title page of the decision.  


Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a), (d).  Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 367 (2005). 

Service connection may also be proven by presumption.  In this case, the Veteran has been diagnosed with diabetes mellitus, cardiomyopathy and hypertension, which are listed as "chronic diseases" under 38 C.F.R. § 3.309(a).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) therefore apply to these disorders.  

Service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection.  Id.

Additionally, presumptive service connection may be established for certain chronic diseases, including diabetes and hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For diabetes mellitus, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  
38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257  (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv). 

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Diabetes Mellitus, Secondary to Herbicide Exposure

The Veteran contends that his currently-diagnosed diabetes was incurred due to exposure to Agent Orange while serving in Korea.  The Veteran points to Agent Orange literature provided to the Veteran by VA after separation from service as evidence.  During the May 2015 Board hearing, the Veteran contended that his diabetes may also be related to a Korean military chemical weapons program.  He also maintains that there is no family history of his conditions.

To establish service connection, there must be a current disability.  The Veteran's private medical records do not reflect a diagnosis of diabetes, but show that his glucose levels were tested at numerous times from January 2009 to February 2012, and were outside the normal range twice.  Moreover, the Veteran's private physician submitted a letter in September 2012 outlining the various medical conditions for which he is treating the Veteran, and this letter did not include diabetes.  The Veteran's VA treatment records do not list diabetes as an active problem.  In November 2007, VA records show that the Veteran's history included borderline diabetes.  It is thus unclear whether the Veteran has a current disability for VA compensation purposes.  Nevertheless, the Veteran's claim is being denied on another basis.  Accordingly, VA does not need to clarify the Veteran's diabetes diagnosis.  

The Veteran's service personnel records show that he served in Korea from March 1963 to December 1963.  The RO submitted a request to the Joint Service Records Research Center (JSRRC) to determine whether the Veteran's service in Korea exposed him to Agent Orange.  The JSRRC concluded in November 2012 that the Veteran's service treatment records showed that he served outside of the presumptive period for exposure and did not contain evidence of occupational exposure to herbicides.   The Veteran, through his representative, conceded that he did not serve during the presumptive period for herbicide exposure at the May 2015 Board hearing and did not allege that he was otherwise exposed to Agent Orange.  Because the facts are not in dispute, the Board finds that the Veteran is not entitled to presumptive service connection for herbicide exposure. 
38 C.F.R. §§ 3.307(a)(6)(iv); 3.309(e).
 
The Board additionally analyzed whether the Veteran would be entitled to presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) for chronic diseases.  The Veteran's service treatment records do not show any complaints of diabetes or related symptoms, and the Veteran has not alleged that they are incomplete.  On the Veteran's September 1963 separation examination, the examiner only noted "abnormal" for the "identifying body marks, scars, tattoos" category and the urinalysis was "negative" for sugar.  Diabetes or related symptoms were not noted in the report of medical history, although other medical issues experienced during service were noted.  The Veteran's post-service VA treatment records show that the Veteran had borderline diabetes as early as November 2007, but no earlier.  The Veteran has not alleged that his diabetes began in service or within one year after service.  

After a careful review of the evidence, the Board finds that the requirements for presumptive service connection have not been met.  The Veteran's service and post-service treatment records show that he did not experience chronic symptoms of diabetes in service, symptoms that manifested to a compensable degree within one year of service separation, or continuous symptoms since service separation.  Specifically, the Veteran's VA records indicated in November 2007 that he had a history of borderline diabetes and his private records show high glucose levels in 2009 and 2012.  There are no medical records that show an earlier diagnosis of diabetes and the Veteran has not made any allegations that his diabetes started during or shortly after service.  The weight of the competent evidence is thus against entitlement to presumptive service connection under 38 C.F.R. § 3.309(a). 

The Board will address whether the Veteran was entitled to service connection for diabetes as a result of exposure to chemicals in Korea.  During the May 2015 Board hearing, the Veteran testified that he believed his conditions may be related to a North Korean military chemical weapons program.  In support of his claim, he submitted an article from the internet in May 2015 that states the Soviet Union and China transferred chemical agents to North Korea in 1954 and that the "next five years were marked by the swift development of the DPRK chemical industry."  The article also states that North Korea contracted with Japan in 1964 for the deliveries of agricultural chemicals, under which North Korea received the components necessary for the synthesis of tabun and mustard gas and, later, chlorine and phosphorous containing argnonstic compounds.  The Veteran contended at the Board hearing that he was stationed very close to the demilitarized zone (DMZ) and almost inadvertently drove into North Korea while on duty.   Moreover, he contended that he may have been exposed through environmental means because, as stated by the article, North Korea had large quantities of chemical stockpiles located inside mountain tunnels.  

In support of his claim that his diabetes was caused by chemical exposure in Korea, the Veteran testified at the Board hearing that there was no family history of his conditions.  The Veteran's VA records from November 2007, however, show that his father had diabetes.  At the Board hearing, the Veteran also pointed to the untimely death of his son at 27 by colon cancer as evidence that he may have been exposed to chemicals in service. 

The Veteran submitted a lay statement in January 2013 detailing his service in Korea.  He contended that, upon arrival in Korea, he experienced a headache and irritated eyes.  Their uniforms had been washed with a chemical retardant that smelled "terrible" and made him feel "itchy."  He also described how he almost drove into North Korea accidentally and that he did guard duty on the fence line.  Moreover, the Veteran reported that the "heat and bugs were awful," that he was stationed in fields of red poppies and rice paddies "which stunk and smelled awful," and that the "vegetation was sparse."

Following the May 2015 Board hearing, the record was held open for the Veteran to submit medical evidence linking his diabetes to the North Korean chemical weapons program.  The Veteran did not submit any such medical evidence.  Thus, the only evidence in favor of service connection is the Veteran's statements and internet evidence.  
 
Even assuming that the internet evidence provided by the Veteran is competent evidence attesting to a North Korean chemical weapons program, this internet evidence still does not link the Veteran's diabetes to chemical exposure.  The Veteran contends that he was exposed to the chemicals either by air or water.  The article does not speak to environmental contamination by the chemical weapons program, nor does it discuss whether chemical exposure would cause diabetes.  The Veteran has not shown that he is competent to attest to whether the chemical weapons program could have indirectly exposed him to chemicals and whether that exposure would cause diabetes.  Such testimony would require a medical expert and an expert in environmental and toxin exposure at minimum.  Moreover, the Veteran is not competent to diagnose himself with diabetes or relate his diabetes to service.  Diabetes is a complex internal process that requires specialized testing and training for a determination as to diagnosis and causation, and the Veteran has not shown that he possesses the necessary means and training.  Jandreau, 492 F.3d at 1376-77.  Consequently, the Veteran's assertion that his diabetes is related to a North Korean chemical weapons program is not competent evidence.   

The Board thus finds that a preponderance of the evidence is against the claim for service connection for chemical exposure, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102.

Service Connection for Heart Condition, Secondary to Herbicide Exposure

The Veteran further contends that his hypertension, cardiomyopathy, atrial fibrillation, and mitrial and tricuspid regurgitation were incurred as a result of Agent Orange or chemical exposure in Korea.  Specifically, the Veteran claimed at the May 2015 Board hearing that he experienced chest pains and that he would feel fatigue.  When he visited the clinic in service, however, his symptoms would disappear.  The Veteran's service treatment records show that he complained of chest pains in February 1963 that had existed since his car accident prior to service.  The Veteran's separation examination showed that his heart, chest, and vascular system were normal in September 1963.  The Veteran's systolic blood pressure was 120 and diastolic was 76, and a chest x-ray taken in October 1963 was negative.  The separation report of medical history notes that the Veteran had vague and occasional chest pains that were investigated several times with no pathology found.

A November 2007 VA outpatient treatment record notes a history of atrial fibrillation for 5 to 6 years and also noted a history of hypertension.  The Veteran's private medical records do not show treatment for hypertension any earlier than November 2007.  The Veteran's private records show several stress perfusion tests were taken from 2008 to 2011.  The results were consistently negative for chest pain, arrhythmia, and EKG Ischemia.  The stress test from February 2009 shows that the Veteran has a family history of coronary artery disease and angina.  The stress test from January 2011 shows moderate shortness of breath.   The post service VA and private treatment records do not demonstrate that cardiovascular disease or hypertension had their onset in service or were manifested to a compensable degree within one year after discharge from service in 1963. 

Although the Veteran claims that his currently-diagnosed heart disorders are related to Agent Orange exposure, as stated above, the Veteran did not serve during the presumptive period for exposure.  Because this fact is undisputed, and the Veteran has not alleged he was exposed to Agent Orange through alternative means, the Board finds that the Veteran is not entitled to presumptive service connection for herbicide exposure. 38 C.F.R. §§ 3.307(a)(6)(iv); 3.309(e). 

The Board finds that the weight of the evidence does not demonstrate that service connection under the provisions of 38 C.F.R. § 3.309(a) for cardiovascular disease to include hypertension is warranted.  The Veteran's service treatment records show that the Veteran's heart, chest, and vascular system were normal upon separation, and that he had a normal blood pressure and chest x-ray.  Hypertension was not noted in the report of medical history.  While chest pain was noted, the examiner specifically stated it had no pathology despite being investigated.  The Veteran's post-service treatment records show at a history of atrial fibrillation and hypertension 5 to 6 years prior to the notation in 2007 and the evidence of record shows hypertension treatment as early as November 2007.  The Veteran has not alleged that his hypertension began in service or within one year after service.  The Board finds that the weight of the evidence, lay and medical, does not demonstrate that cardiovascular disease, to include hypertension, had its onset in service or was manifest to a compensable degree within one year from discharge from active service.  

After a careful review of the evidence, the Board finds that the requirements for presumptive service connection have not been met.  The Veteran's service and post-service treatment records show that he did not experience chronic symptoms of cardiovascular disease, to include hypertension in service, symptoms that manifested to a compensable degree within one year of service separation, or continuous symptoms since service separation.  There are no medical records that show an earlier diagnosis of cardiovascular disease and hypertension and the Veteran has not made any allegations that the conditions started during or shortly after service.  The weight of the competent evidence is thus against entitlement to presumptive service connection under 38 C.F.R. § 3.309(a). 

The Board will address whether the Veteran was entitled to service connection for his currently-diagnosed heart conditions as a result of exposure to chemicals in Korea.  As described above, the Veteran's assertion that his heart conditions are related to a North Korean chemical weapons program is not competent evidence.  The Board thus finds that a preponderance of the evidence is against the claim for service connection for chemical exposure, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102.
	
Service Connection for Fibromyalgia, Secondary to Herbicide Exposure

The Veteran contends that he is currently diagnosed with fibromyalgia that he incurred as a result of Agent Orange or chemical exposure in Korea.  
During the May 2015 Board hearing, the Veteran testified that he has a current diagnosis of fibromyalgia.  The Veteran's VA and private treatment records, however, do not reflect such a diagnosis.  The Veteran's private physician submitted a letter in September 2012 outlining the various medical conditions for which he is treating the Veteran; fibromyalgia was not included.  Similarly, he Veteran's VA treatment records do not list fibromyalgia as an active or past problem.  Moreover, during the May 2015 Board hearing, the record was held open for the Veteran to submit medical evidence linking his fibromyalgia to the North Korean chemical weapons program.  The Veteran did not submit any such medical evidence, and the Veteran has not identified any evidence that is missing from the record.  

Consequently, the Board finds that there is no diagnosis of fibromyalgia or a diagnosed disorder characterized by musculoskeletal pain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service connection is therefore died on this basis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

ORDER

Entitlement to service connection for diabetes mellitus, secondary to herbicide exposure, is denied. 

Entitlement to service connection for a heart condition, secondary to herbicide exposure, is denied.

Entitlement to service connection for fibromyalgia, secondary to herbicide exposure, is denied.



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


